DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 29 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-18 and 21-22 are pending.
Claims 1, 2, 16, 17, 21, and 22 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16, and 21: the subject matter of claims 1, 16, and 21 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“(c) a first surface texture on a first portion of the staple driver actuator; and (d) a second surface texture on a second portion of the staple driver actuator, wherein the second surface texture is smoother than the first surface texture, wherein the first surface texture includes a granular surface texture”.
Claim 16 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a first surface configured to engage the cartridge body during translation of the staple driver actuator along the longitudinal axis, wherein the first surface has a first surface texture, and (ii) a second surface configured to engage the at least one staple driver during translation of the staple driver actuator along the longitudinal axis, wherein the second surface has a second surface texture smoother than the first surface texture, wherein the first surface texture includes a granular surface texture”.
Claim 21 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“at least a portion of the base has a first surface texture; and (b) at least one rail extending upwardly from the base, wherein the at least one rail includes at least one rail cam surface, wherein the at least one rail cam surface is inclined relative to the plane, wherein the at least one rail cam surface has a second surface texture smoother than the first surface texture, wherein the first surface texture includes a granular surface texture”.
The closest prior art to Huitema et al. (US Patent Publ. No. 2018/0353180) discloses an apparatus including a jaw (lower jaw 32), an anvil (upper jaw 34), a cartridge 40 comprising a cartridge body 42, staple drivers, and a staple driver actuator (sled 47) for a surgical stapler 10, the staple driver actuator comprising a base having a bottom surface defining a plane, the bottom surface is configured to slide longitudinally relative to a stapling assembly of the surgical stapler, rails (103a, 103b, 105a, 105b) extending upwardly from the base, the rails including rail cam surfaces inclined relative to the plane of the base, a first surface texture on a first portion of the staple driver actuator, and a second surface texture on a second portion of the staple driver actuator, wherein the second surface texture is smoother than the first surface texture.  
Anderson (US Patent No. 5,285,742), newly cited, discloses a foot pad having a high friction granular surface (fig. 2, [24]).
Love et al. (US Pat. Publ. No. 2017/0037568), newly cited, discloses a floor mat having a high friction granular surface texture ([0013], claim 51).
The difference between Huitema et al. and the claimed subject matter is that Huitema et al. does not disclose or teach a staple drive actuator including “(c) a first surface texture on a first portion of the staple driver actuator; and (d) a second surface texture on a second portion of the staple driver actuator, wherein the second surface texture is smoother than the first surface texture, wherein the first surface texture includes a granular surface texture” as set forth in claim 1; “a first surface configured to engage the cartridge body during translation of the staple driver actuator along the longitudinal axis, wherein the first surface has a first surface texture, and (ii) a second surface configured to engage the at least one staple driver during translation of the staple driver actuator along the longitudinal axis, wherein the second surface has a second surface texture smoother than the first surface texture, wherein the first surface texture includes a granular surface texture” as set forth in claim 16; and “at least a portion of the base has a first surface texture; and (b) at least one rail extending upwardly from the base, wherein the at least one rail includes at least one rail cam surface, wherein the at least one rail cam surface is inclined relative to the plane, wherein the at least one rail cam surface has a second surface texture smoother than the first surface texture, wherein the first surface texture includes a granular surface texture” as set forth in claim 21.
The difference between the claimed subject matter and Huitema et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Huitema et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Huitema et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Huitema et al. device to include a staple driver actuator having a first surface texture on a first portion, and a second surface texture on a second portion, wherein the second surface texture is smoother than the first surface texture, and wherein the first surface texture includes a granular surface texture, because Anderson discloses a high friction foot pad to prevent movement between a device and the operator, and because Love et al. disclose a floor mat having a high friction surface to prevent movement between a mat and a floor, and thus Anderson and Love et al. are from fields of endeavor different from that of Huitema et al., and solve problems different from that of Huitema et al. MPEP 2141.01(a)I. (A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        20 May 2022